Citation Nr: 1514085	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (back disability), to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1982.  

This matter is on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In November 2011, the Veteran originally testified before a Veterans Law Judge who no longer with the Board.  However, he has since testified at a new hearing before the undersigned Veteran's Law Judge in January 2015.  Transcripts of both hearings are of record.

This appeal was remanded by the Board in February 2013 and September 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 




FINDING OF FACT

It is at least as likely as not that the Veteran's lumbar spine and right knee disorders are etiologically related to his service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for a right knee and lumbar spine disability.  At his hearing before the Board in January 2015, he recalled that he injured his back while weightlifting and acknowledged that he also experienced a post-service knee injury.  However, it has been his primary assertion that both of these disorders were made significantly worse due to an abnormal gait and weightbearing resulting from his service-connected left ankle disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

After a review of the evidence of record, the Board determines that service connection is warranted for both disorders on appeal, as the evidence includes a number of opinions that relate these disorders to the Veteran's service-connected left ankle disability.  

Specifically, physicians in June 2005 and March 2011 specifically stated that the Veteran's right knee disorder was "likely related" to his ankle disability.  Similarly, another staff physician stated in a letter to the Veteran in March 2012 that the Veteran's low back pain is more likely than not related to both his antalgic gait from his chronic ankle pain.

It is true that the evidence includes VA examinations, most notably from March 2013, that opine that neither the Veteran's right knee or back disorder is related to his service-connected ankle disability or to active duty service.  However, these opinions do not include a supporting rationale sufficient enough to contradict the other opinions of record.  Therefore, in the Board's view, equipoise has been shown and that service connection should be granted for both disorders.  




ORDER

Service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, is granted.  

Service connection for a right knee disorder, to include as secondary to a service-connected disability, is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


